DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 3-4, and 7-9 have been amended.  Claims 1-9 are pending in the instant application.
Response to Amendment
The Amendments by Applicants’ representative Yungping Chiang filed on 07/21/2022 has been entered.  

Response to Arguments/Amendments
Claim rejections under 35 U.S.C.§112(b)
 
Applicant’s amendments to claims 3-4, and 7-9 overcome all the rejections.  The rejections are hereby withdrawn.

Reasons for Allowance
	The present invention is drawn to a method for preparing a porous nano-fiber heterostructure photocatalytic filter screen, wherein the method comprises the following steps: step I: preparing a photocatalytic heterostructure consisting of a plasmonic metal nanostructure with tunable visible to infrared band spectra and a semiconductor nanostructure,
1-1) centrifuging a solution containing the plasmonic metal nanostructure with the tunable visible to infrared band spectra, removing a capping agent on a surface of the solution, and preparing an initial solution (a) with a concentration of 0.1-20 mol/L of the plasmonic metal nanostructure; 1-2) centrifuging a semiconductor nanostructure solution, removing a capping agent on a surface of the solution to redisperse in deionized water, and preparing an initial solution (b) with a concentration of 0.1-10 mol/L of the semiconductor nanostructure; 
1-3) dissolving surface ligand molecules in deionized water to prepare an initial solution (c) with a concentration of 0.2-20 mol/L of the surface ligand molecules; 
1-4) mixing the initial solution b and the initial solution (c) and fully stirring them, wherein the surface ligand molecules are absorbed on a surface of a photocatalytic material, centrifuging, removing excessive surface ligand molecules, and redispersing in the deionized water to obtain a mixed solution (d); 
1-5) mixing the initial solution (a) and the mixed solution (d) and fully stirring them, ensuring that plasmonic metal nanostructures with tunable spectra in the mixed solution (d) and the initial solution (a) are fully absorbed, and finally forming a heterostructure solution (e) consisting of the plasmonic metal nanostructures with tunable spectra and semiconductor nanostructures that are randomly combined; 
step Il: preparing an electrospinning solution 
dissolving the heterostructure solution (e), a high molecular organic polymer, and an amphiphilic polymer organic polymer in a mono-component or multicomponent organic solvent, stirring at a room temperature to obtain a colorless transparent solution (f) with 6%-20% the high molecular organic polymer by mass, adding a large-size metal nanoparticle solution with a molar concentration of 0.0001-1 mol/L, and continuously 10 stirring to obtain the electrospinning solution (g) that is colorless transparent; 
step Ill: preparing a porous, large-area filter screen taking the electrospinning solution (g) into a glass syringe, removing bubbles therein, loading the electrospinning solution g on an injection card slot of an electrospinning device, and cutting an aluminum foil to cover a receiving roller; turning on a power supply of the electrospinning device and set basic parameters, wherein a rotating speed of the receiving roller is 10-1000 rpm/min, a syringe needle is 5-20 cm away from the roller, a positive high voltage is set to 5-30 kv, a negative high voltage is set to 1-3 kv, an injection speed is set to 0.1-3 ml/h, and a spinning time is 0.01-24 hours, turning off the power supply after spinning is finished, taking off the aluminum foil and drying in a vacuum drying oven to obtain a composite polymer fiber structure; soaking the aluminum foil loaded with fiber in the deionized water for 0.1-48 hours, dissolving the amphiphilic polymer organic polymer in the deionized water, taking out the aluminum foil, heating and air-drying to obtain an air purification filter screen structure with a diameter of 10-100 um, a length of 10-10000 um and a porosity of 1-99%, according to claim 1.

The closest prior art is CN107051451 (“the `451 publication”).  The `451 publication discloses a dendritic heterostructured photocatalyst W18O49 / TiO2 / Au with approximate full solar spectrum absorption, high photogenerated carrier separation rate and low hydrogen overpotential, and preparation method thereof.  W18O49 nanowires with a diameter of 5 to 60 nm and a length of 200 to 900 nm, Au nanoparticles with a particle diameter of 5 to 15 nm, and three kinds of materials of TiO2 nanofibers with a diameter of 200 to 500 nm and a length of 5 to 30 μm Assembled W18O49 / TiO2 / Au dendritic heterostructures.  The W18O49 / TiO2 / Au dendritic heterostructured photocatalyst prepared as follows:
1)   Au nanoparticles assembled in the nano-fiber matrix and nano-TiO2 surface: 
First, glacial acetic acid and butyl titanate were added to absolute ethanol, the volume ratio of the three, glacial acetic acid: butyl titanate: absolute ethanol = 1-3: 1-3: 3-8.  The volume ratio of acetic acid to butyl titanate is equal. Next, the high molecular weight polyvinylpyrrolidone is dissolved in the solution according to its mass ratio with butyl titanate, that is, polyvinylpyrrolidone: butyl titanate = 0.15-0.4: 1; then chloroauric acid in accordance with its mass ratio of butyl titanate, namely chloroauric acid: butyl titanate = 0.5 ~ 1.5:100 dissolved in the solution into the preparation of chloroauric acid / butyl titanate / polyethylene pyrrolidone precursor solution. Next, using electrospinning technology to prepare chloroauric acid / butyl titanate / polyvinylpyrrolidone composite nanofibers, the precursor solution is charged into an electrospinning device, the spinning voltage is adjusted to 8-16KV, the receiving distance is 8-15 cm, Electrospinning, preparation of chloroauric acid / butyl titanate / polyvinylpyrrolidone composite nanofibers. Finally, the chlorauric acid / butyl titanate / polyvinylpyrrolidone composite nanofibers are calcined at a temperature of 2-8 ° C / min in a muffle furnace at a temperature of 500 ° C. and incubated for 1 to 3 hours to obtain TiO2 / Au Composite nanofibers.
2)   The W18O49 nanowires were grown on the surface of Au nanoparticles modified TiO2 nanofibers:  The tungsten hexacarbonyl added to ethanol, wherein the concentration of hexacarbonyl: 2 ~ 5μmol / ml, magnetic stirring 10 ~ 50min to dissolve. Then, to the solution was added to the step 1) TiO2 / Au composite nanofibres obtained so mass ratio of tungsten hexacarbonyl, namely Au / TiO2 nanofibers: tungsten hexacarbonyl = 0.15 ~ 1.5: 1, the continued magnetic force Stir 10 ~ 30min. Then, the mixed solution was placed in a reaction vessel, sealed, and the sealed reactor was placed in an electric oven for hydrothermal reaction, hydrothermal temperature of 160~200 °C, the time is 10 ~ 16 hours. After the reaction, the reaction vessel was naturally cooled to room temperature, the autoclave was opened, the naturally precipitated blue massive precipitate was taken out and washed with ethanol. Finally, the product was vacuum dried at 60 °C for 10 to 14 hours to obtain W18O49/TiO2/Au dendritic heterostructured photocatalyst (see description, p.1-2 of the provided English machine translation).
However, the `451 publication does not teach and/or suggest the specific preparation steps including electrospinning solution in applicant’s claim 1.   Therefore, claims 1-9 are allowed.   

Conclusions
Claims 1-9 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731